Title: Joel Yancey to Thomas Jefferson, 10 April 1819
From: Yancey, Joel
To: Jefferson, Thomas


          
            Dr Sir
            Lynchburg 10th April 1819
          
          I been endeavouring to send off your Tobacco for several days past, but can,t get a boat, till Tuesday or wednesday next Doct Cabell Says he will send down 6 Hhds then, there will not be more than 1 or two hhds more behind, of inferior, which I will have here next week, the crop, which I apprised you last f autumn, would be very short, which is pretty generally so in this part of the country, and the prices also very low here, from 5. to  8. ds. Mr Mitchell Sent your flour to Mr Gibson about 10 days ago, and I requested him, to desire Mr Gibson to advise you of it, which he tels tells me he has done, there is 140 blls Superfine, I have had no offers for the land, indeed there is such pecunary distress here in consequence of the number of  failures, that all almost every thing seems to be at stand a greeat many Con Country gentlemen is almost Ruind by indorsing for merchants, who has faild particulerly for Benj.  Perkins, who is said to owe  250.000 ds, in short there is nothing like, the gloom & distrust that hangs almost upon all the people in this place and the neighborhood, I begin now to with greeat pleasure every day to expect to see you at P. Forest, those the negroes are still sickly, Hall has been confined almost 3 months, he Says he is poisined, and none but a negroe Doctr can, save him, I can,t consent to imploy these people, unless instructed,   hoping to see you very soon   I am wth greeat rest respect
          
            Yr huml Servt
            Joel Yancey
          
        